Name: 87/543/ECSC: Commission Decision of 9 November 1987 establishing the delivery levels of ECSC steel products of Portuguese origin onto the rest of the Community market, excluding Spain (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  Europe;  international trade
 Date Published: 1987-11-14

 Avis juridique important|31987D054387/543/ECSC: Commission Decision of 9 November 1987 establishing the delivery levels of ECSC steel products of Portuguese origin onto the rest of the Community market, excluding Spain (Only the Portuguese text is authentic) Official Journal L 324 , 14/11/1987 P. 0040 - 0040*****COMMISSION DECISION of 9 November 1987 establishing the delivery levels of ECSC steel products of Portuguese origin onto the rest of the Community market, excluding Spain (Only the Portuguese text is authentic) (87/543/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Protocol 20 thereof, Having received the assent of the Council, Whereas Protocol 20, which covers the restructuring of the Portuguese iron and steel industry, and the Joint Declaration on the Portuguese iron and steel industry provide that deliveries of ECSC steel products of Portuguese origin onto the Community market will be the subject of quantitative limits in 1987; Whereas, at the date of accession, there was no agreement between the Commission and the Portuguese Government on the level of these aforementioned deliveries; Whereas, pursuant to the second subparagraph of paragraph 5 (a) of Protocol 20, it falls upon the Commission, with the assent of the Council, to establish the level of these deliveries; Whereas, by the terms of the first subparagraph of paragraph 3 (a) of the said Joint Declaration the level of the deliveries must be compatible with the forecasts used to calculate the evolution of the Community market; Whereas no major changes are forecast for the Community market for 1987 in comparison with 1986 and, in particular, several important aspects of the internal anti-crisis measures will remain; Whereas the deliveries of ECSC steel products of Portuguese origin onto the rest of the Community market, excluding Spain, were not permitted to exceed 90 000 tonnes in 1986; Whereas, under the terms of Protocol 20 (paragraph 5 (a), third line), the level of such deliveries may be the subject of an increase prior to the end of the transitionary period; Whereas, following the results of a study of the viability of steel undertakings, the Portuguese authorities have agreed to implement measures additional to the plan for the restructuring of the Portuguese steel industry, HAS ADOPTED THIS DECISION: Article 1 Deliveries of ECSC steel products of Portuguese origin onto the rest of the Community market, excluding Spain, may not exceed 100 000 tonnes during 1987. Article 2 This Decision is addressed to the Republic of Portugal. Done at Brussels, 9 November 1987. For the Commission Karl-Heinz NARJES Vice-President